DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

OJIWE ARMS OF COMFORT GROUP HOME, OWNED AND OPERATED
           BY OJIWE GENTLECARE OF S FL, LLC,
                       Appellant,

                                      v.

 STATE OF FLORIDA, AGENCY FOR PERSONS WITH DISABILITIES,
                        Appellee.

                                No. 4D21-1066

                           [February 24, 2022]

   Appeal from the State of Florida, Agency for Persons with Disabilities;
L.T. Case Nos. APD19-6030, DOAH 19-4674FL, and DOAH 19-6030FL.

   Frantz Olivier of Olivier & Associates, P.A., Miami, for appellant.

   Trevor Suter, Tallahassee, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., GROSS and MAY, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.